The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.
Claim 10 is rejected under 35 U.S.C. 112(d), as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 10 is directed to the combustion products which is not positively recited as an element of the article.  Thus the claim does not further limit the article of claim 7.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Groll (US 2,207,193) in view of Bowe (US 5,866,072) and Sweeney (US 3,094,479).  In the patent Groll teaches method and apparatus (an article and a system) for the pyrolytic conversion of propylene chloride to allyl chloride.  With respect to claim 1, Groll teaches a pyrotube (see the paragraph bridging the columns of page 1 teaching tubes of glass, quartz, carbon and steel) including one or more fluid inlets configured to direct one or more combustion ingredients into the pyrotube (see the example on page 2); and a combustion-enhancing bed being disposed .  
In the patent Bowe teaches an apparatus for sequentially pyrolyzing a plurality of samples held in sample tubes comprises a substantially vertical passage through which tubes carrying the samples may be passed to pyrolyze a sample and pass it to an analytical device.  Column 2, lines 56-59 teach that the sample tubes are packed with a glass wool or ceramic fibers to retain a liquid specimen within the tube by the forces of surface tension.  Column 6, lines 64-66 teaches that a generous plug of quartz wool below the sample and placement at the top portion of the tube will help maximize pyrolysis.  
In the patent Sweeney teaches a conversion apparatus for the pyrolytic conversion of hydrocarbonaceous materials.  Column 2, lines 1-7 teach that the hydrocarbonaceous material is passed through a mass of fibrous heat exchange or heat storage material at a temperature sufficient to cause pyrolysis of the material.  Column 2, lines 33-43 teach that the composition of the fibrous heat exchange or heat storage material used will depend on the particular reaction being conducted.  For low temperature pyrolysis, i.e. below about 1200 °F materials such as glass wool, asbestos, or metallic wires may be used.  Preferably, however, and particularly where the temperatures involved are above about 1200 °F, aluminum silicate fibers, such as those manufactured and sold under the trade name "Fiberfrax" are employed.  Column 3, line 43 to column 4 line 5 describe figure 1 and teach that the fibrous material is placed in a chamber (9) formed by two perforated walls (10-11).  The fibrous material may be placed randomly in the spaces between the walls.  Alternatively the fibrous material is used in the form of a web or blanket (fabric) which is wrapped around the inner wall.  In some instances, the fibrous material has sufficient strength to eliminate the inner wall of the chamber.  
It would have been obvious to one of ordinary skill in the art at the time the application was filed to use ceramic fibers such as taught by Bowe or Sweeney within the Groll pyrolysis reactor/tube because ceramic fibers are expected to function in a manner similar to the glass 
With respect to claim 2, glass wool is a randomly packed fibrous material.  As a result a randomly packed ceramic fiber material would have been obvious to one of ordinary skill in the art at the time the application was filed based on the disclosure of Bowe or as one of the possible embodiments of Sweeney.  
With respect to claims 3-5, Sweeney shows the obviousness of using ceramic aluminum silicate fibers in the form of fabric rolled around an axis as it teaches that as an alternative to the randomly packed material.   
With respect to claim 6, from the temperatures taught in the example and specifically in table 2, at least a portion of the pyrolysis tube is positioned inside a furnace in the Groll teachings.  
With respect to claim 7, the example of Groll teaches that the article further comprises a condenser positioned downstream of the pyrotube, and configured to condense combustion products received from the pyrotube (the effluent gaseous mixture was passed through a water-cooled coil to condense. the monochloropropylene and unreacted propylene chloride).  
With respect to claim 9, Groll teaches that the condenser comprises a gas-liquid separation chamber located at a downstream position and configured to separate liquid and gas from a received gas-liquid mixture (the example teaches that the uncondensed gases were scrubbed with water to remove hydrogen chloride). 
With respect to claim 10, the language of the claim does not provide a further limitation of claim 7 so that it is obvious for at least the same reasons as are put forth above for claim 7.  
Claims 1-7, 9-12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Duling (US 3,895,068) in view of Bowe and Sweeney (as described above).  In the patent Duling teaches method and apparatus (an article and a system) for the pyrolytic conversion of adamantyl compounds including halogenated adamantyl compounds.  With respect to claim 1, Duling teaches a pyrotube (elongated column 10) including one or more fluid inlets configured to direct one or more combustion ingredients into the pyrotube (see figure 1); and a combustion-enhancing bed being disposed inside the pyrotube, the combustion-enhancing bed comprising one or more inert combustion enhancing materials (bed 11, see column 5, lines 1-11, teaching that tubes can be filled with a suitable packing material such as glass wool or powder, sand, .  
It would have been obvious to one of ordinary skill in the art at the time the application was filed to use ceramic fibers such as taught by Bowe or Sweeney within the Duling pyrolysis reactor/tube because ceramic fibers are expected to function in a manner similar to the glass wool taught by Duling since ceramic fibers are listed as an alternative to glass wool in Bowe, taught as preferred to glass wool by Sweeney and because Duling also teaches the use of ceramic materials and alumina as alternatives in the pyrolysis tube.  
With respect to claim 2, glass wool is a randomly packed fibrous material.  As a result a randomly packed ceramic fiber material would have been obvious to one of ordinary skill in the art at the time the application was filed based on the disclosure of Bowe or as one of the possible embodiments of Sweeney.  
With respect to claims 3-5, Sweeney shows the obviousness of using ceramic aluminum silicate fibers in the form of fabric rolled around an axis as it teaches that as an alternative to the randomly packed material.   
With respect to claim 6, example 1 of Duling teaches that length of 8 mm O.D. glass tubing was arranged as a flow reactor with a 15 inch long intermediate portion serving as a heating zone and positioned within an electrically controlled oven.    Examples 3-4 teach a glass wool packing in the tube and experiments run at different temperatures.  
With respect to claim 7, the figure 1 of Duling teaches condensers (19 and 24) positioned downstream of the pyrotube, and configured to condense combustion products received from the pyrotube.  
With respect to claim 9, Duling teaches that the condenser comprises a gas-liquid separation chamber located at a downstream position and configured to separate liquid and gas from a received gas-liquid mixture (tanks 21 and 26). 
With respect to claim 10, the language of the claim does not provide a further limitation of claim 7 so that it is obvious for at least the same reasons as are put forth above for claim 7.  
With respect to claim 11, it differs from claim 1 in requiring that the pyrotube extending along an axis thereof between a first end and a second end opposite the first end and combustion-enhancing bed being disposed inside the pyrotube adjacent to the second end.  In the figure the 
With respect to claim 12, it is a process of combusting a sample inside the apparatus of claim 11.  Thus the methods described in examples 3-4 teach everything except that the combustion enhancing bed is made from ceramic fibers.  However, it would have been obvious to one of ordinary skill in the art at the time the application was filed to use ceramic fibers within the Duling pyrolysis reactor/tube because it is expected to function in a manner similar to the glass wool taught by Duling since ceramic fibers are listed as an alternative to glass wool in Bowe and because Duling also teaches the use of ceramic materials and alumina.  
With respect to claim 14, use of the system shown in the figure would result in condensing of the combustion products by a condenser.  
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Duling in view of Bowe and Sweeney as applied to claim 7 above, and further in view of Grob (US 4,054,414).  With respect to claim 8 Duling does not teach an analyzer functionally connected to the condenser and configured to analyze a composition of the combustion products.  
In the patent Grob teaches a microanalytical method for the simultaneous determination of the elements, carbon, hydrogen, sulfur, chlorine, bromine, iodine and nitrogen in a single, small sample of an organic material, the method including the steps of: a) substantially instantaneously igniting and rapidly and completely combusting a small sample of limited size in a heated combustion zone in a pressurized atmosphere of substantially pure oxygen; b) conducting the gaseous mixture of combustion products in excess oxygen through a heated equilibrium zone; c) conducting the effluent from the equilibrium zone through a gas chromatographic separation zone containing an adsorbent material adapted to separate combustion products of the said elements each from the others; d) conducting the effluent from the separation zone through detecting means to quantitatively and separately measure the amount of the combustion product of each of the elements; and e) calculating from the amounts of the several combustion products the percentage content of each of the elements, carbon, hydrogen, sulfur, chlorine, bromine and iodine, in the organic material.  Figure 1, shows the system including a heated combustion zone (10 combustion tube or chamber 11 an oven or other heating 
It would have been obvious to one of ordinary skill in the art at the time the application was filed to provide the Dulling device with a detector connected to the condenser because as shown by Grob, such a connection allows the analysis of the product directly from a means for separating products.  
Claims 1-7, 9-12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Hayashi (US 2004/0126729) in view of Bowe and Sweeney (as described above).  In the patent publication Hayashi teaches method and apparatus (an article and a system) for heating/pretreating a sample for halogen analysis.  With respect to claim 1, Duling teaches a pyrotube (elongated tube 1, see paragraph [0016]) including one or more fluid inlets configured to direct one or more combustion ingredients into the pyrotube (see figure 1); and a combustion-enhancing bed being disposed inside the pyrotube, the combustion-enhancing bed comprising one or more inert combustion enhancing materials (bed 6, see paragraph [0017], teaching that the material is quartz cotton).   Hayashi does not teach that the combustion enhancing material is ceramic fibers.  
It would have been obvious to one of ordinary skill in the art at the time the application was filed to use ceramic fibers such as taught by Bowe or Sweeney within the Hayashi pyrolysis reactor/tube because ceramic fibers expected to function in a manner similar to the quartz cotton taught by Hayashi since ceramic fibers are listed as an alternative to glass wool in Bowe, taught 
With respect to claim 2, glass wool is a randomly packed fibrous material.  As a result a randomly packed ceramic fiber material would have been obvious to one of ordinary skill in the art at the time the application was filed based on the disclosure of Bowe or as one of the possible embodiments of Sweeney.  
With respect to claims 3-5, Sweeney shows the obviousness of using ceramic aluminum silicate fibers in the form of fabric rolled around an axis as it teaches that as an alternative to the randomly packed material.   
With respect to claim 6, figure 1 of Hayashi shows the tubing was arranged as a flow reactor positioned within a heater (2).    
With respect to claim 7, the figure 2 of Hayashi teaches a system to condense the desired halogen vapors (elements 8 and 9, see paragraphs [--28]-[0029]) positioned downstream of the pyrotube, and configured to condense combustion products received from the pyrotube.  
With respect to claim 9, elements 8-9 of Hayashi would function as a gas-liquid separation chamber located at a downstream position and configured to separate liquid and gas from a received gas-liquid mixture. 
With respect to claim 10, the language of the claim does not provide a further limitation of claim 7 so that it is obvious for at least the same reasons as are put forth above for claim 7.  
With respect to claim 11, it differs from claim 1 in requiring that the pyrotube extending along an axis thereof between a first end and a second end opposite the first end and combustion-enhancing bed being disposed inside the pyrotube adjacent to the second end.  In figure 1, the combustion-enhancing bed, 6, is clearly shown disposed inside the pyrotube having first and second ends with the bed located adjacent to the second end.  Thus claim 11 is also obvious for the reasons given above for claim 1.  
With respect to claim 12, paragraphs [0032]-[0033] teach a process of combusting a sample inside the apparatus of claim 11.  Thus these paragraphs teach a method including everything except that the combustion enhancing bed is made from ceramic fibers.  However, it would have been obvious to one of ordinary skill in the art at the time the application was filed to use ceramic fibers within the Hayashi pyrolysis reactor/tube because it is expected to function in a manner similar to the quartz cotton taught by Hayashi since ceramic fibers are listed as an 
With respect to claim 14, use of the system shown in the figures would result in condensing of the combustion products by a condenser.  
Claims 8, 13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Hayashi in view of Bowe and Sweeney as applied to claims 7 and 12 above, and further in view of Hawn (US 4,330,298).  With respect to claim 8 Hayashi teaches that the condensed solution is analyzed by a suitable analyzer but does not teach an analyzer functionally connected to the condenser and configured to analyze a composition of the combustion products.  
In the patent Hawn teaches a method for determining total organic sulfur using reductive pyrolysis and specific electrochemical detection of sulfide ion at a mercury electrode.  The method is especially useful for the determination of sulfur in matrices containing halogen or nitrogen compounds.  Under routine conditions, a detection limit of less than 50 parts per billion (ppb) can be achieved using differential pulse cathodic stripping voltammetry as the detection mode.  Figure 1 shows the system with the detector (14) functionally connected to the pyrolysis device through an element, 76, which condenses the vapors that are to be analyzed.  Column 4, lines 13-31 teach that the sulfide can be detected in the presence of halogens due to the difference in the potentials used.   
It would have been obvious to one of ordinary skill in the art at the time the application was filed to provide the Hayashi device with a detector such as the electrochemical cell of Hawn connected to the condenser because as shown by Hawn, such a connection allows the analysis of the product directly from a means for separating products.  
With respect to claim 13, Hayashi teaches a temperature of 900 °C to 1000 °C (see paragraph [0031]), but does not teach a temperature between 1000 °C to 1100 °C.  
Column 3, lines 39-47 of Hawn teach that sulfur species are converted to hydrogen sulfide while halogens are converted to their respective acid halide forms.  Column 5, lines 26-31 teach that typical furnace zone operating temperatures are 700 °C for the inlet zone, 1100 °C for the center catalyst zone, and 850 °C for the outlet zone.  Column 8, lines 42-63 teach that at 1050 °C, the recoveries of most of these species are near 100%.  By increasing the center furnace temperature to 1150 °C, however, sulfur recovery is actually lowered in most cases.  Repetitive injections of standards prepared in toluene or isooctane tended to give steadily decreasing 
It would have been obvious to one of ordinary skill in the art to at the time the application was filed to explore the temperatures of Hawn for the center of the heater as potential temperatures for Hayashi because of their similarity to those used by Hayashi and the possibility that there would be less problems related to coking when hydrocarbons are being tested as shown by Hawn.  
With respect to claim 15, the sample heating apparatus of Hayashi is used in pretreatment of halogen analysis, in which a sample is heat-decomposed in the presence of water to absorb halogens contained in the sample, such as fluorine, chlorine, bromine and iodine into a water medium (hereinafter properly referred to as "absorbing solution") in the form of hydrogen halide.  The sample heating apparatus is applied to analysis of various organic and inorganic samples such as medicines, agricultural chemicals, organic synthetic products, petroleum-based products and resins.  Thus total fluorine would have been an obvious possible determination from the halogen determinations listed by Hayashi.  
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The additionally cited art relates to pyrolysis apparatus and methods.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Arlen Soderquist whose telephone number is (571)272-1265.  The examiner can normally be reached on 1st week Monday-Thursday, 2nd week Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571)272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/ARLEN SODERQUIST/            Primary Examiner, Art Unit 1797